Citation Nr: 1501216	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-47 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral Achilles tendonitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1992 to October 1995, from March 1999 to July 1999, and from August 1999 to April 2000, with additional service in the U.S. Army Reserve. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction rests with the RO in Columbia, South Carolina, from which the appeal was certified.

This claim was previously remanded by the Board in April 2013 and May 2014.  It now returns for appellate review.

In May 2012 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded this matter most recently in May 2014 for additional development and consideration.  The Board remanded the Veteran's claim, in part, to provide a VA examination.  The examiner was asked to provide an opinion as to whether the Veteran's bilateral Achilles tendonitis was at least as likely as not etiologically related to his military service.  The May 2014 remand directive specifically stated that the VA examiner should thoroughly review of the Veteran's claims file, to include the Veteran's lay statements and testimony of record, as well as the buddy statement from the Veteran's medic during service, the medical evidence, including all available service treatment records and the post-service medical evidence, and include a discussion of each.  

The resulting September 2014 VA examination report stated an extensive review of the service treatment records disclosed no evidence that this Veteran was treated or developed an Achilles tendon condition during active military service.  The September 2014 examination report did not address the lay statements of record including the buddy statement from the Veteran's medic during service, which are crucial in this case, as the Veteran's service treatment records are not associated with the record in their entirety.  As a result, the Board finds that September 2014 VA examination report is inadequate, and another VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Additionally, while the Appeals Management Center (AMC) made an attempt to obtain the Veteran's service treatment records, from the Records Management Center (RMC), the RMC indicated in an August 2014 email that no additional records were found.  The AMC notified the Veteran of such in September 2014 correspondence.   Unfortunately, however, the AMC did not issue a formal finding of unavailability of records.  The Board acknowledges prior findings of unavailability were issued in April 2010 and October 2013.  However, since this claim must be remanded for other matters, the Board finds that the AMC/RO should make a formal finding that a request for such records would be futile, if such is the continued determination, and notify the Veteran of such, or make another attempt to obtain these records.

In May 2012 testimony, the Veteran stated his May 1998 injury to his right Achilles tendon occurred during a weekend drill.  The record lacks a comprehensive listing of the Veteran's dates of active duty for training or inactive duty training to include the May 1998 time period referenced.  Thus, on remand all periods of the Veteran's active duty for training and inactive duty training should be verified.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian to verify the exact dates of all periods of the Veteran's active duty for training and inactive duty training.  All attempts to obtain this information should be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested information.

2.  The RO/AMC should make a formal finding that further requests for the Veteran's service treatment records would be futile, if such is the continued determination, and notify the Veteran of such, or make another attempt to obtain these records.  The formal finding must include detail regarding all actions undertaken in the records search.  Thereafter, again provide the Veteran with proper written notice of such.

3.  Thereafter, schedule the Veteran for a VA examination, by an examiner other than the September 2014 examiner, to determine the etiology of his current bilateral Achilles tendonitis.  The claims file and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination. All indicated tests, if any, should be conducted.  

The examiner should express an opinion as to whether it is at least as likely as not (at least 50 percent probable) that the Veteran's bilateral Achilles tendonitis had its onset during, or is otherwise related to, service. 

Consideration must be given to the Veteran's theory, as stated in May 2012 testimony, that his bilateral Achilles tendonitis is related to running during service in combat boots that were too small.

The examiner should also specifically consider the August 2011 statement from I. K., the July 2014 statement from E. R. and the October 2014 statement from T. R. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




